Citation Nr: 0001906	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-05 846	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The appellant was a former member of the Army Reserve and had 
active duty for training from May 1, 1997 to June 12, 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
which denied service connection for a right shoulder 
disorder.  An RO hearing was held in January 1998.  In May 
1998, the case was remanded to the RO for further 
development, and it was subsequently returned to the Board. 


FINDING OF FACT

The appellant has chronic right shoulder strain which began 
during her active duty for training.


CONCLUSION OF LAW

Chronic right shoulder strain was incurred in military 
service.  38 U.S.C.A. §§ 101(24), 1110 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims service connection for a right shoulder 
disorder (strain) which she says was incurred during her 
active duty for training.  Her claim is well grounded, 
meaning plausible.  The file shows that, after the Board 
remanded the case, the RO developed the evidence to the 
extent possible, and there is no further VA duty to assist in 
developing the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated 
while performing active duty for training.  38 U.S.C.A. 
§§ 101(24), 1110.  

The appellant's pertinent military service was active duty 
for training, and the presumption of soundness on entrance 
into service does not apply to this type of service.  Paulson 
v. Brown, 7 Vet.App. 466 (1995); Biggins v. Derwinski, 1 
Vet.App. 474 (1991).  The Board notes, however, that 
preservice private medical examinations in 1995 and 1996 show 
no right shoulder problem.  A November 1996 Army Reserve 
examination (and medical history form) show no right shoulder 
problem, and no such problem was listed on the examination 
form in connection with later physical inspections which were 
periodically performed until May 1997.

The appellant commenced initial active duty for training 
(basic training) on May 1, 1997.  Complete treatment records 
from service are unavailable and were not obtained by the RO 
after the Board remanded the case.  The service records which 
are available indicate that on May 11, 1997 the appellant 
sustained a right shoulder strain during routine physical 
training, and she subsequently received outpatient treatment 
for the injury.  The right shoulder strain did not improve 
with treatment, and she was processed for service discharge.  
One form (Statement of Medical Examination and Duty Status) 
indicates a medical assessment that the right shoulder strain 
was incurred in the line of duty, although the bottom part of 
the form (including the section on line of duty status) was 
not completed by higher authority.  Another form (Entrance 
Physical Standards Board Proceedings) notes the history of 
right shoulder symptoms beginning after the first week of 
physical fitness training; yet the form concludes that right 
shoulder strain existed prior to service and was not 
aggravated therein.  On June 12, 1997, the appellant was 
discharged from active duty for training, and the reason for 
discharge was failure to meet procurement medical fitness 
standards.  

A September 1997 VA examination notes a diagnosis of right 
shoulder strain, and the appellant then gave a history of the 
condition beginning with exercise in basic training.  Private 
medical records from early 1998 also note complaints of right 
shoulder pain.  In her written statements and 1998 RO hearing 
testimony, the appellant has maintained that she had no right 
shoulder problem before service, and that her current 
condition began in service.

After review of all the evidence, the Board can find no 
persuasive evidence of a preservice right shoulder disorder, 
notwithstanding some service records which state (without 
rationale) that the condition preexisted service.  See Miller 
v. West, 11 Vet.App. 345 (1998); Gahman v. West, No. 96-1303 
(U.S. Vet. App. Nov 5, 1999).  There is medical evidence that 
the appellant had a right shoulder strain during her basic 
training, and that the condition has continued in chronic 
form since service.  Bearing in mind the benefit-of-the-doubt 
rule, the Board concludes that a chronic right shoulder 
strain was incurred during active duty for training, and 
service connection is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a right shoulder disorder is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals







